IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PAUL BRUNHAMMER,                         §
                                           §   No. 6, 2016
        Defendant Below-                   §
        Appellant,                         §
                                           §
        v.                                 §   Court Below: Superior Court
                                           §   of the State of Delaware
  STATE OF DELAWARE,                       §
                                           §   Cr. ID 1006015080
        Plaintiff Below-                   §
        Appellee.                          §

                           Submitted: January 21, 2016
                           Decided:   February 12, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 12th day of February 2016, upon consideration of the notice to show

cause and the appellant’s response, it appears to the Court that:

      (1)    The appellant, Paul Brunhammer, filed his notice of appeal on

January 6, 2016 from a Superior Court order dated December 7, 2015, denying

Brunhammer’s motion to dismiss the indictment against him. The Clerk of this

Court issued a notice to Brunhammer directing him to show cause why his appeal

should not be dismissed given this Court’s lack of jurisdiction to hear an

interlocutory appeal in a criminal case.
       (2)     Brunhammer filed a response to the notice to show cause on January

21, 2016. Brunhammer seems to argue that the Superior Court’s order is final

because it was issued by a Judge and not a Commissioner of the Superior Court.

       (3)     Brunhammer’s response is unavailing.                    Under the Delaware

Constitution, this Court may only review a final judgment in a criminal case.1 The

Superior Court’s denial of Brunhammer’s pretrial motion to dismiss the indictment

is not a final order,2 because the denial of the motion only has the effect of

allowing the case to proceed forward, typically to a trial after which a final

judgment will be entered.3 As a result, this Court does not have jurisdiction to

review this appeal.4

       NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice



1
  Del. Const. art. IV, § 11(1)(b).
2
  See, e.g., Showell Poultry, Inc. v. Delmarva Poultry Corp., 146 A.2d 794, 796 (Del. 1985) (“A
final judgment is generally defined as one which determines the merits of the controversy or the
rights of the parties and leaves nothing for future determination or consideration. The test is
whether such judgment or decree determines the substantial merits of the controversy and the
material issues litigated or necessarily involved in the litigation.”); Order, BLACK’S LAW
DICTIONARY (10th ed. 2014) (defining “final order” as “[a]n order that is dispositive of the entire
case.”).
3
  Banther v. State, 2006 WL 2707425 (Del. Sept. 19, 2006).
4
  Gottlieb v. State, 697 A.2d 400, 401–02 (Del. 1997).

                                                2